Title: To Thomas Jefferson from Columbia, South Carolina, Citizens, 6 March 1801
From: Columbia, South Carolina, Citizens
To: Jefferson, Thomas



Sir
Columbia South Carolina 6th. March 1801

We rejoice in common, with the rest of our republican fellow Citizens, that the Clouds which lately overshadowed our Country, are happily dispelled, and our political horison again exhibits a serene aspect, in consequence of your accession to the Presidential Chair—It is with difficulty that we can refrain from expressing our indignation, at the nefarious efforts, which have been made, to defeat your election, and destroy the ardent hopes of a free and enlightned People.
Never was there a more alarming and dangrous combination concerted to subvert a Constitution dictated by the Wisdom and resting on the will of the people, and to involve a beloved Country in all the horrors of civil discord;—but thanks to the Almighty disposer of events, the Scene is changed, and our Prospects are brightned
Relying Sir, on the wisdom, virtue and disinterestedness, which have invariably characterized your public conduct, we now look forward, with the pleasing expectation that the national Constitution, the boast of our Country, will be preserved inviolate—that the malignant spirit of faction, which has long convulsed the United States, will be completely extinguished and that peace safety and concord, will revisit our native Land, and be long enjoyed by a people zealously engaged, in the Pursuit of blessings so essential to the happiness of mankind—
That the Supreme Ruler of the Universe may long preserve you as a blessing to our Country, and direct you in the discharge of the momentous duties of your office, is Sir, our unfeigned and unanimous wish—
Signed by Order of the Meeting

Bn: Waring ChairmanC. ClarkeSecretary to the Meeting

 